Title: From George Washington to John Jay, 23 September 1779
From: Washington, George
To: Jay, John


        
          sir.
          head Quarters west point. septbr 23. 1779.
        
        Lieut. Colo. Fleury having communicated to me his desire of Returning to france & on some matters interesting to himself. I have thought proper to give him this letter to testify to Congress the high opinion I entertain of his conduct & services.
        the marks of their aprobation which he has Received on former occasions (specialy for the interesting part he bore in the defence of fort miflin) have been amply justified by his subsequent behaviour. he has signalised himself in more than one instance since, & in the assault of Stoney point he was the first who mounted the enemys works & struck the british flag with his own hand.
        It is but justice to him to declare that in the many Stations in which he has been employed he has Rendered important services & had acquited himself in every Respect as an officer of distinguished merit, whose talents, Real activity, & bravery alike entitle him to the most particular notice.
        He has intimated to me his desire to obtain a furlough for the winter. I do not doubt but Congress will be disposed to begrant him every indulgence, which Can be shown whith propriety to an officer who will be useful if he Comes back, & whose Return would give me pleasure. I have the honor. &c.
        
          Go Washington.
        
       